         Case 1:19-cv-07225-DLC Document 204 Filed 05/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
TIHO MARINAC,                          :                  19cv7225(DLC)
                                       :
                         Plaintiff,    :                     ORDER OF
               -v-                     :                  DISCONTINUANCE
                                       :
MONDELĒZ INTERNATIONAL, INC., MONDELĒZ :
INTERNATIONAL HOLDINGS, LLC, and       :
MONDELĒZ GLOBAL LLC,                   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X
DENISE COTE, District Judge:

    It having been reported to this Court that this case has

been settled, it is hereby

    ORDERED that the above-captioned action is discontinued

without costs to any party and without prejudice to restoring

the action to this Court’s calendar if the application to

restore the action is made by July 17, 2020.           If no such

application is made by that date, today’s dismissal of the

action is with prejudice.        See Muze, Inc. v. Digital On Demand,

Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

    IT IS FURTHER ORDERED that defendants shall serve this

Order on plaintiff and file proof of service by May 18, 2020.


Dated:       New York, New York
             May 14, 2020
                                     __________________________________
                                               DENISE COTE
                                       United States District Judge
